Citation Nr: 1133279	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  05-15 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1983 to July 1986, from December 1990 to May 1991, and from June 1993 to April 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in relevant part, denied the benefit sought on appeal.

The issues of entitlement to an increased disability rating for service-connected posttraumatic stress disorder and entitlement to a total rating based on individual unemployability due to service-connected disabilities have been raised by the record.  See August 2011 Written Brief Presentation.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and therefore, they are referred to the AOJ for appropriate action. 

This case was previously remanded by the Board in September 2009 and January 2011 for additional development.  For the reasons discussed below, the case must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, yet another remand is required in this case.  Although the Board sincerely regrets the further delay, it is necessary to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Boards previous remands of this case have focused on providing the Veteran with an adequate VA examination in order to determine the nature and etiology of his current left knee disorder.  Unfortunately, however, the VA examinations heretofore performed have been inadequate for rating purposes.  Specifically, in its most recent remand, in January 2011, the Board requested that the VA examiner provide an opinion as to whether any current left knee disorder is at least as likely as not related to his active service, based on the Veteran's documented in-service treatment, complaints of continuing symptoms since service, and any other relevant evidence of record.  The Board observes, however, that while the Veteran was afforded a new VA examination in February 2011, the VA examiner did not comment on the Veteran's alleged continuity of symptomatology.  It has been held that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, the VA examiner diagnosed the Veteran with degenerative joint disease (DJD) and provided the opinion that the Veteran's DJD was less likely than not caused by or a result of active duty.  The examiner rationalized this opinion based on the fact that the Veteran only had one reported instance of knee pain and swelling in service and that there was no other indication of left knee problems during active duty or on his separation examination.  The examiner did not offer any medical explanation as to why the Veteran's DJD was not related to his in-service complaints of knee pain and swelling.  Accordingly, for these reasons, the Board finds that the January 2010 VA examination report is again insufficient for rating purposes, and that the Veteran should be afforded a new examination and opinion by another appropriate examiner.  See 38 C.F.R. § 4.2 (2010) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

Additionally, in the August 2011 Written Brief Presentation, the Veteran's representative contended that the Veteran's left knee condition could have developed secondarily to his service-connected right ankle disability.  Accordingly, the VA examination report should include a discussion regarding whether the Veteran's left knee condition is secondary to his service-connected right ankle disability.  

As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that records of the Veteran's VA care dated since September 2008 have not been associated with the claims file.  Under the law, VA must obtain any outstanding records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to the Veteran's left knee condition, dated since September 2008, from the Birmingham VA Health System.

2.  Thereafter, schedule the Veteran for an appropriate VA examination, by an examiner other than the examiners that conducted the Veteran's October 2009 and February 2011 examinations, to determine the nature and etiology of any currently diagnosed left knee disability.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should describe and diagnose all current left knee disabilities found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left knee disability, to include DJD, had its clinical onset during active service or is related to any in-service disease or injury, including the Veteran's in-service complaints of knee pain and swelling over the course of several days, or is proximately due to or the result of the Veteran's service-connected right ankle disability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner must address the Veteran's report of a continuity of symptomatology since active service.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



